Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Monique Braddy, Jr., appeals the district court’s order dismissing his breach of contract suit as frivolous and as barred by Appellees’ sovereign immunity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Braddy v. Wilson, No. 3:14-cv-00606-HEH, 2014 WL 7240248 (E.D.Va. Dec. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.